Sections 379 and 380 of the Act approved July 10, 1935, Gen.Acts 1935, pp. 568, 569, which authorize the officer receiving money paid as taxes under protest to distribute the same "to the various governmental agencies the proportion due such governmental agencies," relieve such receiving officer from liability, and provide that the court "shall order the same to be repaid by the State or its agencies receiving the same," patently violate § 14 of the Constitution, and any such judgment so rendered would be void. Alabama Industrial School v. Addler et al., 144 Ala. 555, 42 So. 116, 113 Am.St.Rep. 58.
Opinion extended and application for rehearing overruled.
All the Justices concur, except ANDERSON, C. J., not sitting.